ACCEPTED
                                                                                             03-14-00734-CR
                                                                                                     6715966
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                        8/31/2015 9:23:08 AM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                               N O . 03-14-00734-CR

BRUCE WAYNE HARKEY,                                  I N T H E COURT OF  APPEALS
                                                                     FILED IN
            Appellant                                                 3rd COURT OF APPEALS
                                                                          AUSTIN, TEXAS
                                                                      8/31/2015 9:23:08 AM
VS.                                                  T H I R T E E N T HJEFFREY
                                                                         DISTRICT D. KYLE
                                                                              Clerk

THE STATE OF TEXAS,
             Appellee                                A U S T I N , TEXAS


             SECOND MOTION FOR E X T E N S I O N OF TIME
                   T O F I L E APPELLEE'S BRIEF


      This motion is presented by the State of Texas, by and through the

undersigned Assistant District Attorney, and in support would show:

                                           L

      The brief for the State of Texas, Appellee, is due on August 31, 2015.

                                           II.

      The undersigned is solely responsible for all appellate and post-conviction

matters in felony cases on behalf of the State of Texas for the 33'"'^ and the 424*^

Judicial Districts which covers Burnet County, Llano County, Blanco County, and

San Saba County, although Assistant District Attorney Robert Ewing has

volunteered to handle the appeals of the cases in which he was the trial attorney.

The undersigned is also solely responsible for all asset seizure and forfeiture matters


                                       Page 1 of 4
within these four counties, including investigating and preparing Notice of Seizure

and Affidavit, preparing and responding to discovery, summary judgment

procedures, and trial proceedings. Additionally the undersigned is responsible for

providing assistance and backup to the trial attorneys during trial preparation,

including video and audio conversion and redaction, and during non-trial settings

before the bench when needed. The undersigned assists the office staff on a daily

basis when unusual problems arise and meet with the general public on a drop-in

basis. The undersigned is further solely responsible for responding to Public

Information Act Requests, which has taken a significant amount of time during the

last two months as well as preparing the required paperwork triggered by demands

for trials made under the Interstate Agreement on Detainers Act (IADA) and therein

coordinate with the involved prison authorities and law enforcement and court

personnel. The undersigned also routinely assists law enforcement agencies with

various legal issues.




                                        III.

      In this case Appellant raises four issues which are somewhat complex and

require not only substantial research but also meticulous attention to corroborating

details within a lengthy record.    While the undersigned has made significant

                                     Page 2 of 4
headway in preparing the State's Brief, it will take additional time to complete.

Considering all of the existing deadlines, the undersigned will need an additional 45

days to prepare and file the Appellee's Brief in this case. This is the second motion

for extension of time that the State of Texas has sought in this case.

                                       PRAYER

      The State o f Texas, in consideration of the facts and circumstances set forth

herein above, prays the Court grant this motion and extend the due date for the

Appellee's Brief to October 16, 2015


                                        Respectfully submitted,

                                       OFFICE OF DISTRICT ATTORNEY
                                       33^^ and 424^^ JUDICIAL DISTRICTS
                                       Wiley B. McAfee, District Attorney
                                       P.O. Box 725
                                       Llano, Texas 78643
                                       Telephone         Telecopier
                                       (325) 247-5755    (325) 247-5274
                                       g.bunyard@co.llano.tx.us


                                          ^^ry.3^Bunyard
                                           Assistant District Attorney
                                           State Bar No. 03353500
                                           ATTORNEY FOR APPELLEE




                                       Page 3 of 4
                    C E R T I F I C A T E OF WORD C O U N T

      This is to certify that the pertinent portion of the foregoing document
contains 394 words according to the WordPerfect X7© word count tool.




                                     Assistant District Attorney


                        C E R T I F I C A T E OF SERVICE

      This is to certify that a true copy of the above and foregoing instrument,
together with this proof of service hereof, has been forwarded on the 31st day of
August 2015, to Mr. Richard D . Davis, Attorney for Appellant, by email at
rdd@austin.twcbc.com and by EServe.




                                             Garf^Bunyard
                                             Assistant District Attorney




                                    Page 4 of 4